Citation Nr: 0616300	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's son may be recognized as a "helpless 
child" on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 for the purpose of 
entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
February 1945.  He died in September 2001, and the appellant 
is his son.

This case originally came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined the veteran's son 
was not entitled to recognition as a "helpless child" on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 for the purpose of entitlement to 
dependency and indemnity compensation (DIC).

In March 2005, the Board remanded the case for additional 
development.  Subsequently, a July 2005 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The appellant, veteran's son, was born in January 1948 
and attained the age of 18 in January 1966.

2.  A preponderance of the evidence is against a finding that 
the veteran's son was permanently incapable of self-support 
by reason of physical or mental defects at or before he 
attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's son 
prior to attaining the age of 18 are not met.  38 U.S.C.A. § 
101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA- administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2003 and July 
2003.  The letters of record specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA .

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, including private medical records 
and records from the Social Security Administration (SSA).  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The appellant, the veteran' son, has filed a claim seeking 
DIC benefits based on the veteran's death.  Such benefits are 
available only to certain survivors of deceased veterans, 
including a "child" of the veteran.  38 U.S.C.A. § 1310 (West 
2002).

With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for dependency and indemnity 
compensation benefits after they have attained the age of 18.  
38 U.S.C.A. § 101(4)(A).

However, under VA regulations a legitimate child of a veteran 
may be considered a "child" after age 18 for purposes of 
determining entitlement to death benefits or DIC benefits if 
he or she is unmarried, and before reaching the age of 18 
years, the "child" becomes permanently incapable of self- 
support. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315 
(2005).

Pursuant to 38 C.F.R. § 3.356(a) (2005), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Thus, the focus of analysis must be on the 
individual's condition at the time of his 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 4 
Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his (her) own 
support is prima facie evidence that he (she) is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his (her) own 
efforts is provided with sufficient income for his (her) 
reasonable support; 2) a child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his (her) condition was 
such that he (she) was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established; 3) it 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356 (2005).

The issue which must be resolved in this case is whether the 
veteran's son became permanently incapable of self- support 
by reason of mental or physical defect before turning 18 
years old.  Here, the veteran's son was born in January 1948 
and is currently 58 years old.  He attained the age of 18 in 
January 1966, so evidence discussing his condition prior to 
that period is of prime importance.  The veteran's son has 
been diagnosed with schizophrenia as well as other 
psychiatric conditions.  The determination of his status 
regarding permanent incapacity turns, therefore, on evidence 
of his mental condition at age 18 or before.  Dobson, supra.

The record indicates that at the age of 15 in 1963 the 
appellant was accused of rape and found not guilty by reason 
of insanity in juvenile court.  He had completed the eighth 
grade prior to the offense, but did not return to school.  A 
hospitalization report dated in November 1965 noted that the 
appellant was well oriented, although he reported 
hallucinatory experiences and exhibited paranoid thinking.  
Psychological testing supported a conclusion that he was 
suffering from a schizophrenic reaction, undifferentiated 
type.  The appellant was treated with occupational therapy as 
well as psychotherapy.  At discharge, it was felt that the 
appellant would need long-term psychiatric therapy, but that 
he was sufficiently improved to be able to continue this on 
an outpatient basis.  He was referred for vocational 
rehabilitation, and the discharging psychiatrist indicated 
that "it is felt that the patient should be placed in a work 
situation rather than attempting to place him back in school.  
He has not shown much interest in further training in high 
school but he is interested in work."  

Indian River Mental Health Clinic Records dated in December 
1965 and January 1966 note that the appellant was currently 
functioning at a low level of social adjustment and hoped 
"to gain employment after January when he will be 
eighteen."  His parents reported that since returning from 
the hospital the appellant had had several jobs for short 
periods of time, however he would quit them for one reason or 
another.  His schizophrenic reaction, chronic 
undifferentiated type, was noted to have likely been present 
for some time.  It was recommended that the appellant be seen 
in weekly therapy sessions to help in social adjustment.

A competency evaluation in June 1970, when the veteran was 
22, noted that he was married, with a two year old son.  His 
judgment was immature but within normal limits.  The examiner 
noted no evidence of a mental disorder at that time.

The medical record shows numerous hospitalizations beginning 
in the 1970s, with various diagnoses, including 
schizophrenia, explosive personality disorder, depressive 
neurosis, and antisocial personality, and drug and alcohol 
abuse.  

The appellant was found not disabled by SSA in January 1976 
and again in August 1978.  His vocational background was in 
construction as a carpenter's helper, and he was noted to be 
neither psychotic nor having any psychological episodes.  SSA 
determined that the evidence did not demonstrate impairment 
that would preclude the appellant from engaging in his former 
occupation.  A subsequent decision determined that he had 
become disabled beginning in January 1983, with a primary 
diagnosis of schizophrenia, paranoid type.

A lay statement dated in December 2002 and signed by the 
appellant's mother, brother, and two friends, stated that he 
had a mental disability since he was a child, that his 
employment over the years had been interrupted by frequent 
hospitalizations and psychiatric treatments.

A March 2003 statement from A.C., M.D., indicated that Dr. C. 
had treated the appellant since 1990.  After reviewing the 
appellant's medical records, Dr. C. opined that he his 
presently diagnosed condition of schizophrenia existed prior 
to his reaching the age of 18.

The evidence clearly shows the appellant has long been 
treated for psychiatric problems, with schizophrenic reaction 
diagnosed at the age of 16.  The appellant argues that since 
he has had schizophrenia since he was a teenager and has been 
found disabled by the SSA due to that condition, that he is 
entitled to DIC as a helpless child.  The Board concedes that 
the appellant has had psychiatric diagnoses, including 
schizophrenia, since prior to the age of 18.  The Board 
disagrees, however, that the appellant was permanently 
incapable of self-support as of the age of 18 years.

After a full review of the record, including the contentions, 
statements and testimony of the appellant, the Board 
concludes that the claim must be denied.  Although there is 
competent medical evidence of record that the appellant has a 
psychiatric disability that currently precludes him from 
working, the evidence fails to establish that that he was 
incapable of self-support by reason his psychiatric disorder 
at the date of attaining the age of 18 years.  He was treated 
with occupational therapy shortly before he turned 18, with 
the treating psychiatrist recommending that he be placed in a 
work situation, and the veteran expressing a willingness to 
work.  There is no evidence that his psychiatric symptoms 
caused the appellant to be permanently incapable of self-
support at the time of his 18th birthday.  His activities 
after he turned 18 years old support the Board's decision.  
The veteran worked for many years off and on in various jobs, 
and SSA determined in 1976 and 1978 that he was not disabled.  
Such employment cannot be considered intermittent, tryout or 
unsuccessful.  It was only in 1983, when he was 35 years old, 
that SSA determined that the appellant was disabled due to 
his psychiatric disorder.  

The regulations outline the criteria for determining if a 
child is permanently incapable of self- support at 38 C.F.R. 
§ 3.356(b).  In this instance, although the evidence suggests 
that the appellant is not now employed, there is no competent 
medical evidence to suggest that he was incapable of self-
support at the date of attaining the age of 18 as a result of 
his current psychiatric disability.

With regard to the statement of record signed by the 
veteran's mother, brother, and friends, the Board notes that 
lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  They can 
observe and report symptoms observable by a lay person, but 
that are not competent to establish that the appellant was 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
38 C.F.R. § 3.159(a)(2)(2005).  The probative evidence of 
record does not establish such incapacity.

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's son prior to 
attaining the age of 18 is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


